DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-4 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
As per Claim(s) 1-4 generally, none of the prior art references of record, including, but not limited to: US_20130223402_A1_Feng, US_20100195614_A1_Nimbalker, US_20140254509_A1_Chen, US_9974097_B2_Seo, US_20110128931_A1_Ishii, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Feng discloses a base station transmits a PDCCH to the UE, the UE transmits uplink data to the base station by using the physical resource blocks according to the resource assignment contained in the PDCCH; and a physical resource block is defined as N.sub.symb.sup.DL consecutive OFDM symbols in the time domain and N.sub.sc.sup.RB consecutive subcarriers in the frequency domain, is generally known to exist per se, (Feng figure 2, paragraph 222)
prior art Nimbalker discloses a mobile station may receive downlink control information from a base station, the downlink control information includes an index which is used to lookup TBS and MCS, and the mobile station utilizes assigned time-frequency resources by using the determined TBS and MCS, is generally known to exist per se, (Nimbalker figures 3-4, 8, 10-11, and paragraphs 24, 29, 36-37).
Prior art Seo discloses a base station may transmit PDCCH for scheduling multiple subframes, determine the number of effective resource blocks) on the basis of the total number of resource blocks allocated for codeword transmission among multiple subframes, if codeword is transmitted through the multiple subframes, and determine resource block size on the basis of the number of effective resource blocks is generally known to exist per se, (Seo figure 2-3, and column 26, lines 27-52).
Prior art Ishii discloses the information on the uplink radio resource (PUCCH) may be an identification number of a code resource in the code multiplexing, an identification number of a frequency resource in the frequency multiplexing, an identification number of a time resource in the time multiplexing, or an identification number of a resource in a hybrid multiplexing of the code multiplexing, the frequency multiplexing and the time multiplexing (Ishii paragraph 92).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the single control signal includes first information, the first information indicating a value based on either or both of a number of the plurality of time resources in the first manner and a number of the plurality of frequency resources in the second manner, wherein the second apparatus is configured to acquire a first data size corresponding to a size of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471